DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species of the cytotoxic agent auristatin, and particularly MMAE, a first half antibody comprising HVR-H1 of SEQ ID NO: 39, HVR-H2 of SEQ ID NO: 40, HVR-H3 of SEQ ID NO: 41, HVR-L1 of SEQ ID NO: 42, HVR-L2 of SEQ ID NO: 43, HVR-L3 of SEQ ID NO: 129, VH domain of SEQ ID NO: 38, VL domain of SEQ ID NO: 126, heavy chain sequence of SEQ ID NO: 159, light chain sequence of SEQ ID NO: 149, and second half antibody sequences of SEQ ID NO: 162 for the heavy chain and SEQ ID NO: 147 for the light chain in the reply filed on 5 February 2021 is acknowledged.
The elected species were found to be allowable over the prior art, and the non-elected species were examined. All species present in the claims have now been examined, and the election of species requirement of 14 October 2020 is hereby withdrawn. 
Claims 30, 33-37, 40-41, 44, 49-71, 73-75, and 101 are pending and under examination. 

Information Disclosure Statement
The information disclosure statement filed 24 July 2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Reference 205 (Cragg, M.S. et al., “Complement-Mediated Lysis by Anti-CD20 mAb Correlates with Segregation into Lipid Rafts” Blood 101(3):1045-1051 (2003)) and Reference 254 (Kinet 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amy Schoenhard on 24 February 24, 2021.

Claim 75: remove “Avastin®” and the parentheses around “bevacizumab” so that the claim as amended reads:
 “The pharmaceutical formulation of claim 74, wherein the additional therapeutic agent is bevacizumab.”

Allowable Subject Matter
Claims 30, 33-37, 40-41, 44, 49-71, 73-75, and 101 are allowed.
The following is an examiner’s statement of reasons for allowance: the combinations of CDRs present in the claims could not be found in and were not obvious over the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T. HUMBARGER whose telephone number is (571)272-1316.  The examiner can normally be reached on Monday-Thursday 7:45 am - 4:45 pm and alternate Fridays from 7:45 am to 3:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.T.H./Examiner, Art Unit 1647                   
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647